DETAILED ACTION


Claim Objections
Claim 29 is objected to because of the following informalities:  Claim appears to depend from claim 26 rather than claim 25.  

Claim 32 is objected to because of the following informalities:  In line 10, the anion “tetrakis(pentafluorophenyl)borate” lacks a corresponding cation.  

Claim 32 is objected to because of the following informalities:  In line 11, please replace “tetrafluoropyridine” with “tetrafluoropyridinium”.

Claim 33 is objected to because of the following informalities:  A process cannot comprise a scavenger.  A catalyst composition may further comprise a scavenger, or process may comprise a step of adding a scavenger to an apparatus used in the process.     

Claim 35 is objected to because of the following informalities:  In line 1, please replace “where in” with “wherein”.

Claim 35 is objected to because of the following informalities:  In line 1, please insert “olefin” prior to “monomers”.

Claim 35 is objected to because of the following informalities:  An olefin monomer may be introduced into a polymerization reactor but not into a process. 

Claim 36 is objected to because of the following informalities:  Claim 1 is drawn to a process instead of an olefin polymer.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 is drawn to a process to produce an olefin polymer comprising contacting a transition metal complex with a mixture of olefin monomers and recovering the olefin polymer.  Claim 25 is drawn to a process wherein a catalyst system is contacted with olefin monomers.  Claim construction is technically incorrect.  In claim 1, a process of contacting a transition metal complex with a mixture of olefin monomers results in the formation of a mixture of transition metal complex and olefin monomers.  As indicated in claim 25, an olefin polymer is produced when a catalyst system is contacted with olefin monomers.  It appears that the independent claim should be drawn to a process comprising contacting a catalyst with a mixture of olefin monomers where the catalyst comprises a transition metal complex.     
Based on these considerations, it is deemed that claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims 2-24 and 26-36 are subsumed under the rejection.   


Allowable Subject Matter
Subject of claims appears patentably distinct over the closest references listed in the accompanying PTO-892.  References have been cited to show the state of the art with respect to polymerization catalysts comprising tetradentate biphenylphenol based catalysts. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 12, 2021